DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 5-7, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Furuta et al. (JP 2009-096817A, English translation provided by applicant).
Reference is made to Fig. 2 of Furuta, reproduced below:

    PNG
    media_image1.png
    248
    371
    media_image1.png
    Greyscale

With regards to claim 1, Furuta discloses Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet the claimed adhesive layer, and said separator <5> is construed to meet the claimed separator, the separator has no holes (paragraphs [0008], [0016], [0021 - 0022], [0025], [0040], claim 4 and Fig. 2).  The membrane <2> can function as a waterproof air-permeable membrane and/or a waterproof sound-transmitting membrane since said membrane is porous and made from PTFE which is a waterproof material (paragraph [0021]).
As to the limitation “a peel surface is configured to be formed, when the separator and the resin film are separated from each other, as an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive layer joined to the separator being separated together from the resin film”, Furuta teaches that the separator is meant to be peeled from the tape (paragraph [0030]); furthermore, Furuta discloses the same structure as recited by the claims, and one of ordinary skill in the art would expect the same peel surface is capable of being formed between adhesive layer <3> and the PTFE membrane <2> in the tape of Furuta as would be formed in the laminate of the claims and, thus, said limitation is inherent in Furuta.
Additionally, the action and result of peeling is merely an intended use/purpose/effect of the claimed laminate structure, which is obviated by the prior art combination. Applicant must show that the intended use/purpose/effect recited by the claims necessarily requires a structural limitation that is not disclosed or obviated by the prior art in order for such a limitation to patentably distinguish the claims from the prior art.
With regards to claim 12, Furuta discloses Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet the claimed adhesive layer, and said separator <5> is construed to meet the claimed release film, the separator has no holes (paragraphs [0008], [0016], [0021 - 0022], [0025], [0040], claim 4 and Fig. 2).  The membrane <2> can function as a waterproof air-permeable membrane and/or a waterproof sound-transmitting membrane since said membrane is porous and made from PTFE which is a waterproof material (paragraph [0021]).
As to the limitation “a peel surface is configured to be formed, when the separator and the resin film are separated from each other, as an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive layer joined to the separator being separated together from the resin film”, Furuta teaches that the separator is meant to be peeled from the tape (paragraph [0030]); furthermore, Furuta discloses the same structure as recited by the claims, and one of ordinary skill in the art would expect the same peel surface is capable of being formed between adhesive layer <3> and the PTFE membrane <2> in the tape of Furuta as would be formed in the laminate of the claims and, thus, said limitation is inherent in Furuta.
Additionally, the action and result of peeling is merely an intended use/purpose/effect of the claimed laminate structure, which is anticipated by the prior art.  Applicant must show that the intended use/purpose/effect recited by the claims necessarily requires a structural limitation that is not disclosed or obviated by the prior art in order for such a limitation to patentably distinguish the claims from the prior art.
With regard to claims 3, 5-6, 9, 11, 13 and 15, wherein the resin film is composed of at least one resin selected from a fluororesin, a polyester resin, a polyimide resin, a polycarbonate resin and a polyolefin resin (paragraph [0021]), wherein the resin film is a polytetrafluoroethylene porous membrane (paragraph [0021]), wherein the resin film is a single layer film (2 from Fig. 2), wherein the adhesive contained in the adhesive layer is a silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component (paragraph [0016]), wherein the separator is a single layer film (5 from Fig. 2), wherein the release film is a single layer film (5 from Fig. 2).
With regards to claim 7, Furuta discloses wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less (Table 1, since X = 2.89, 2.2N/19mm = X/25mm).  Furuta does not specifically disclose wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less against an acrylic plate.  However, said limitation is inherent in Furuta since the adhesive layer is made from silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component (paragraph [0016]) which is the same material as claimed by applicant and Furuta discloses an adhesive strength of 2.89N/25mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9, 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (JP 2009-096817A, English translation provided by applicant).
Reference is made to Fig. 2 of Furuta, reproduced below:

    PNG
    media_image1.png
    248
    371
    media_image1.png
    Greyscale

With regards to claim 1, Furuta discloses Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet the claimed adhesive layer, and said separator <5> is construed to meet the claimed separator, the separator has no holes (paragraphs [0008], [0016], [0021 - 0022], [0025], [0040], claim 4 and Fig. 2).  The membrane <2> can function as a waterproof air-permeable membrane and/or a waterproof sound-transmitting membrane since said membrane is porous and made from PTFE which is a waterproof material (paragraph [0021]).
As to the limitation “a peel surface is configured to be formed, when the separator and the resin film are separated from each other, as an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive layer joined to the separator being separated together from the resin film”, Furuta teaches that the separator is meant to be peeled from the tape (paragraph [0030]); furthermore, Furuta discloses the same structure as recited by the claims, and one of ordinary skill in the art would expect the same peel surface is capable of being formed between adhesive layer <3> and the PTFE membrane <2> in the tape of Furuta as would be formed in the laminate of the claims and, thus, said limitation is necessarily present in Furuta.
Additionally, the action and result of peeling is merely an intended use/purpose/effect of the claimed laminate structure, which is obviated by the prior art combination. Applicant must show that the intended use/purpose/effect recited by the claims necessarily requires a structural limitation that is not disclosed or obviated by the prior art in order for such a limitation to patentably distinguish the claims from the prior art.
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a peel surface is configured to be formed, when the separator and the resin film are separated from each other, as an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive layer joined to the separator being separated together from the resin film in order to optimize adhesivity.
With regards to claim 12, Furuta discloses Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet the claimed adhesive layer, and said separator <5> is construed to meet the claimed release film, the separator has no holes (paragraphs [0008], [0016], [0021 - 0022], [0025], [0040], claim 4 and Fig. 2).  The membrane <2> can function as a waterproof air-permeable membrane and/or a waterproof sound-transmitting membrane since said membrane is porous and made from PTFE which is a waterproof material (paragraph [0021]).
As to the limitation “a peel surface is configured to be formed, when the separator and the resin film are separated from each other, as an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive layer joined to the separator being separated together from the resin film”, Furuta teaches that the separator is meant to be peeled from the tape (paragraph [0030]); furthermore, Furuta discloses the same structure as recited by the claims, and one of ordinary skill in the art would expect the same peel surface is capable of being formed between adhesive layer <3> and the PTFE membrane <2> in the tape of Furuta as would be formed in the laminate of the claims and, thus, said limitation is necessarily present in Furuta.
Additionally, the action and result of peeling is merely an intended use/purpose/effect of the claimed laminate structure, which is obviated by the prior art. Applicant must show that the intended use/purpose/effect recited by the claims necessarily requires a structural limitation that is not disclosed or obviated by the prior art in order for such a limitation to patentably distinguish the claims from the prior art.
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a peel surface is configured to be formed, when the separator and the resin film are separated from each other, as an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive layer joined to the separator being separated together from the resin film in order to optimize adhesivity.
With regard to claims 3, 5-6, 9, 11, 13 and 15, wherein the resin film is composed of at least one resin selected from a fluororesin, a polyester resin, a polyimide resin, a polycarbonate resin and a polyolefin resin (paragraph [0021]), wherein the resin film is a polytetrafluoroethylene porous membrane (paragraph [0021]), wherein the resin film is a single layer film (2 from Fig. 2), wherein the adhesive contained in the adhesive layer is a silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component (paragraph [0016]), wherein the separator is a single layer film (5 from Fig. 2), wherein the release film is a single layer film (5 from Fig. 2).
With regards to claim 7, Furuta discloses wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less (Table 1, since X = 2.89, 2.2N/19mm = X/25mm).  Furuta does not specifically disclose wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less against an acrylic plate.  However, said limitation is inherent in Furuta since the adhesive layer is made from silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component (paragraph [0016]) which is the same material as claimed by applicant and Furuta discloses an adhesive strength of 2.89N/25mm.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (JP 2009-096817A, English translation provided by applicant) in view of WO 2016/047140 with citations taken from English language equivalent US 2017/0292000 (Furuyama et al.).
Furuta does not disclose wherein the resin film has a surface density 60 g/m or less and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight.
	Furuyama discloses a resin film which has a surface density 60 g/m or less (paragraphs [0021 – 0022], [0234]) and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight (paragraphs [0138], [0273], [0346 – 0390], Figs. 1 and 26).  Furyama discloses that said resin has advantages over porous PTFE films, which have a huge number of pores distributed over the entire membrane, in that the polymer having straight through holes have high levels of water proofing and greater control of gas permeability (paragraph [0273]).  Both references are drawn to porous laminates.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the resin film has a surface density 60 g/m or less and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight in Furuta in order to provide improved waterproofing and gas permeability control as taught or suggested by Furuyama.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments have been carefully considered but are moot in view of the new grounds for rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 29, 2022